                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

 United States of America,                                   Criminal No. 4:98-385-CMC

                vs.
                                                              OPINION AND ORDER
 Ramirez Williams,
                             Defendant.

       Defendant seeks appointment of counsel to pursue relief under the First Step Act and

various amendments to the Sentencing Guidelines. ECF No. 41. He is currently serving a

revocation sentence from which he expects to be released on October 2, 2020. He contends his

original sentence, which has been satisfied, should be amended as his conviction was for a

“covered offense” under the First Step Act and is also eligible for recalculation based on

Amendments 706, 750, and 782. He seeks to have over-served time on his original sentence

applied to reduce his current revocation sentence, resulting in his immediate release. He bases his

claim on the “unitary theory of sentencing,” as discussed in United States v. Venable, 943 F.3d

187 (4th Cir. 2019) and the discussion of First Step Act eligibility for relief in United States v.

Wirsing, 943 F.3d 175 (4th Cir. 2019).

       Defendant was convicted by guilty plea of conspiracy to possess with intent to distribute

cocaine base in 1998. He was sentenced to 210 months imprisonment followed by five years’

supervised release. Pursuant to Fed. R. Crim. P. 35(b), his incarceration sentence was reduced to

72 months. He began his term of supervised release on July 23, 2003, and jurisdiction over his

supervised release was transferred to the Northern District of Georgia pursuant to 18 U.S.C. § 3605

in September 2006 following his arrest on state charges of aggravated child molestation. He

received a ten-year state sentence following his guilty plea to the child molestation charges.
        In May 2009 his term of supervised release was revoked by United States District Judge

Clarence Cooper, N.D. Ga., and he was sentenced to 60 months consecutive to his state sentence.

He is now in federal custody serving the revocation sentence.

        In December 2019 Defendant contacted his Federal Public Defender in Atlanta about

pursuing relief and was advised he would need to file a First Step Act motion in the District of

South Carolina because his case in the Northern District of Georgia was simply a supervised

release revocation. He thereafter filed the current motion for appointment of counsel to pursue

First Step Act relief.

                                            DISCUSSION

        It appears Defendant’s offense of conviction, conspiracy to possession with intent to

distribute cocaine base in violation of 21 U.S.C. § 846, 841(a)(1), (b)(1)(A), is a “covered offense”

under the First Step Act. Pub. L. 115-391, Title IV, § 404, Dec. 21, 2018, 132 Stat. 5222. Given

that Defendant’s revocation sentence is part of the penalty for his original offense, he is still serving

a sentence for a “covered offense” for purposes of the First Step Act. Therefore, the court has the

authority to consider his motion for a sentence reduction, just as if he were still serving the original

custodial sentence. Venable, 943 F.3d at 194.

        Nevertheless, although it appears Defendant is eligible for consideration of a sentence

modification, the circumstances of this case compel the court to exercise its discretion and deny a

reduction in Defendant’s original sentence and the term of incarceration for violation of supervised

release. See First Step Act, § 404(c) (“Nothing in this section shall be construed to require a court

to reduce any sentence pursuant to this section.”).
                                                   2
         While on supervised release Defendant violated the condition that he not commit another

federal, state, or local crime: he pleaded guilty in Georgia state court to aggravated child

molestation and enticing a child for indecent purposes, and received a 10-year sentence. A

revocation action in the Northern District of Georgia resulted in a 60-month consecutive federal

sentence, an upward variance. The United States Court of Appeals for the Eleventh Circuit

affirmed based on the “egregious nature” of Defendant’s offense. United States v. Ramirez

Williams, No. 08-12549 (April 8, 2009).

         Given these circumstances, the court exercises its discretion and declines to reduce

Defendant’s term of incarceration on his original or revocation sentences.1

         IT IS SO ORDERED.

                                                               s/Cameron McGowan Currie
                                                               CAMERON MCGOWAN CURRIE
                                                               Senior United States District Judge
Columbia, South Carolina
February 12, 2020




1
    Defendant’s motion for appointment of counsel is denied.
                                                3
